                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-11232-RGS

                          TIMOTHY EDDINGTON

                                         v.

                       BUREAU OF PRISONS, et al.

                      MEMORANDUM AND ORDER

                               June 14, 2019

      For the reasons set forth below, the court (1) grants plaintiff twenty-

eight days to either pay the $400 filing fee or file an Application to Proceed

in District Court Without Prepaying Fees or Costs accompanied by a certified

copy of his prison account statement; and (2) denies without prejudice

plaintiff’s motion to appoint counsel.

                                 BACKGROUND

      On June 3, 2019, Timothy Eddington, a prisoner now incarcerated at

FMC Devens, filed a complaint seeking a declaratory judgment, injunctive

relief, and monetary damages pursuant to Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971). See Docket No.

1, Complaint (“Compl.”).        With the complaint, Eddington filed a

Memorandum of Law in Support of Plaintiff’s Motion for Preliminary
Injunction, TRO and Suit and a Motion to Appoint Counsel. See Docket Nos.

2, 3.

                                         FILING FEE

        A party bringing a civil action must either (1) pay the $350.00 filing fee

and the $50.00 administrative fee, see 28 U.S.C. § 1914(a); or (2) seek leave

to proceed without prepayment of the filing fee, see 28 U.S.C. § 1915

(proceedings in forma pauperis).

        Here, Eddington has not paid the filing fee and has not sought leave to

proceed in forma pauperis. See Docket. He acknowledges in the complaint

that he is a “three strikes” litigant pursuant to 28 U.S.C. § 1915(g).1 Compl. ¶

15, p. 8; see also Eddington v. Grondolsky, No. 16-11711-DJC, 2016 WL

6584904 (D. Mass. 2016) (collecting cases).

        If Eddington wishes to proceed with this action, he will be granted

additional time to either (1) pay the $400.00 filing and administrative fees;

or (2) file an application to proceed in forma pauperis accompanied by a

certified prison account statement. Because he is a three-strikes litigant,




        A prisoner may not bring an in forma pauperis civil action if the prisoner has, on
        1

three or more prior occasions, brought an action that was dismissed because it was
frivolous, malicious, or failed to state a claim, unless he or she is under imminent danger
of serious physical injury. 28 U.S.C. § 1915(g).

                                            2
Eddington may only proceed in forma pauperis if he is under imminent

danger of serious physical injury.

              PLAINTIFF’S REQUESTS FOR INJUNCTIVE RELIEF

       The Court will not construe plaintiff's requests as a preliminary

injunction, because preliminary injunctions may not be issued without

notice to the adverse party, and no motion has been filed by plaintiff. See

Fed. R. Civ. P. 65(a) (1). To the extent plaintiff seeks a temporary restraining

order, there is no certification in writing of any effort plaintiff has made to

provide at least informal notice and no details as to the reasons why such

notice should not be required in view of an immediate and irreparable need

for injunctive relief. See Fed. R. Civ. P. 65(b).

      PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL

      Under 28 U.S.C. § 1915(e)(1), the court “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

However, a civil plaintiff lacks a constitutional right to free counsel. See

DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). In order to qualify for

appointment of counsel, a party must be indigent and exceptional

circumstances must exist such that the denial of counsel will result in

fundamental unfairness impinging on the party's due process rights. See id.




                                        3
      Here, plaintiff’s motion will be denied because the filing fee issue has

not been determined and, at this early stage of litigation, the court cannot yet

determine whether this case presents exceptional circumstances that would

justify the appointment of pro bono counsel.

                                      ORDER

      Accordingly, the court hereby orders:

      1.     If plaintiff wishes to proceed with this action, within 28 days of

this Memorandum and Order, plaintiff shall either (1) pay the $400.00 filing

and administrative fees; or (2) file an application to proceed in forma

pauperis accompanied by a certified prison account statement. Failure of

the plaintiff to comply with this directive may result in the dismissal of this

action.

      2.     Plaintiff’s Motion to Appoint Counsel is denied without

prejudice.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     __________________________
                                     UNITED STATES DISTRICT JUDGE




                                       4
